                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

WILLIE LEE WILLIAMS                                                              PLAINTIFF

v.                               Case No. 3:19-cv-00348-KGB

JEREMY WHEELIS,                                                                DEFENDANT
individually and officially
                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Willie Lee Williams’s complaint is dismissed without prejudice (Dkt. No. 2). The Court

denies the relief requested.

       It is so ordered this 29th day of June, 2021.



                                                       _______________________________
                                                       Kristine G. Baker
                                                       United States District Judge
